                                     U. S. COURT OF APPEALS - EIGHTH CIRCUIT
                                           NOTICE OF APPEAL SUPPLEMENT
                  MISSOURI WESTERN DISTRICT – JEFFERSON CITY
Please note any additions or deletions to the style of the case from the style listed on the docket sheet (or attach an amended
docket sheet with the final style of the case).


 Case Caption: Reproductive Health Services of                         Case No. 2:19-cv-04155-HFS
 Planned Parenthood of the St. Louis Region,
 Inc. et al v. Parson et al
 Appellant: Michael L Parson, Eric S Schmitt,                          Appellee: Reproductive Health Services of
 Jade D James, Sarah Martin, Sammy L                                   Planned Parenthood of the St. Louis
 Alexander, James A DiRenna, Jeffrey S                                 Region, Inc., et al.
 Glaser, Katherine J Mathews, Naveed
 Razzaque, David E Tannehill, Marc K
 Taormina, and Randall Williams


 Appellant’s Attorney(s):                                              Appellee’s Attorney(s):
 Dean John Sauer                                                       Allison C. Penfield
 Missouri Attorney General's Office-JC                                 Paul, Weiss, Rifkind, Wharton & Garrison
 P.O. Box 899                                                          1285 Avenue of the Americas
 Jefferson City, MO 65102                                              New York, NY 10019-6064
 573-751-8807                                                          212-373-3000
 Fax: 573-751-2203                                                     Email: apenfield@paulweiss.com
 Email: john.sauer@ago.mo.gov
                                                                       Andrew Beck
 Emily A. Dodge                                                        American Civil Liberties Union - NY
 Missouri Attorney General's Office-JC                                 125 Broad Street
 P.O. Box 899                                                          18th Floor
 Jefferson City, MO 65102                                              New York, NY 10004
 (573) 751-7344                                                        212-549-2633
 Fax: (573) 751-9456                                                   Email: abeck@aclu.org
 Email: emily.dodge@ago.mo.gov
                                                                       Arthur A. Benson
 Julie Marie Blake                                                     Arthur Benson & Associates
 Missouri Attorney General's Office-JC                                 4006 Central Ave.
 P.O. Box 899                                                          Kansas City, MO 64111
 Jefferson City, MO 65102                                              (816) 531-6565
 573-751-8807                                                          Fax: (816) 531-6688
 Fax: 573-751-0774                                                     Email: abenson@bensonlaw.com
 Email: julie.blake@ago.mo.gov
                                                                       Claudia Hammerman
 Justin D. Smith                                                       Paul, Weiss, Rifkind, Wharton & Garrison
 Missouri Attorney General's Office-JC                                 - NY
 P.O. Box 899                                                          1285 Avenue of the Americas
 Jefferson City, MO 65102                                              New York, NY 10019-6064
 573-751-0304                                                          212-373-3000
 Fax: 573-751-0774                                                     Email: chammerman@paulweiss.com
 Email: justin.smith@ago.mo.gov


              Case 2:19-cv-04155-BP Document 72 Filed 10/01/19 Page 1 of 4
                                Craig Benson
                                Paul, Weiss, Rifkind, Wharton & Garrison
                                LLP - DC
                                2001 K Street NW
                                Washington, DC 20006
                                202-223-7300
                                Email: cbenson@paulweiss.com

                                Daniel J. Klein
                                Paul, Weiss, Rifkind, Wharton & Garrison
                                - NY
                                1285 Avenue of the Americas
                                New York, NY 10019-6064
                                212-373-3000
                                Email: daklein@paulweiss.com

                                Fiona Kaye
                                American Civil Liberties Union - NY
                                125 Broad Street
                                18th Floor
                                New York, NY 10004
                                212-549-2633
                                Email: fkaye@aclu.org

                                Jane B O'Brien
                                Paul, Weiss, Rifkind, Wharton & Garrison
                                LLP - DC
                                2001 K Street NW
                                Washington, DC 20006
                                202-223-7300
                                Email: jobrien@paulweiss.com

                                Julie Murray
                                Planned Parenthood Federation of America
                                - DC
                                1110 Vermont Avenue, NW
                                Suite 300
                                Washington, DC 20005
                                202-803-4045
                                Email: julie.murray@ppfa.org

                                Kelly D. Garcia
                                Paul, Weiss, Rifkind, Wharton & Garrison
                                - NY
                                1285 Avenue of the Americas
                                New York, NY 10019-6064
                                212-373-3000
                                Email: kgarcia@paulweiss.com




Case 2:19-cv-04155-BP Document 72 Filed 10/01/19 Page 2 of 4
                                Melina Maria Meneguin Layerenza
                                Paul, Weiss, Rifkind, Wharton & Garrison
                                1285 Avenue of the Americas
                                New York, NY 10019-6064
                                212-373-3000
                                Email: mmeneguin@paulweiss.com

                                Melissa R. Alpert
                                Paul, Weiss, Rifkind, Wharton & Garrison
                                LLP - DC
                                2001 K Street NW
                                Washington, DC 20006
                                202-223-7300
                                Email: malpert@paulweiss.com

                                Susan Lambiase
                                Planned Parenthood Federation of America
                                - NY
                                123 William Street
                                9th Floor
                                New York, NY 10038
                                212-261-4750
                                Fax: 212-247-6811
                                Email: susan.lambiase@ppfa.org

                                Anthony E. Rothert
                                American Civil Liberties Union of
                                Missouri Foundation-StL
                                906 Olive Street
                                Suite 1130
                                St. Louis, MO 63101
                                (314) 652-3114
                                Fax: (314) 652-3112
                                Email: trothert@aclu-mo.org

                                Gillian R. Wilcox
                                American Civil Liberties Union of
                                Missouri Foundation-KCMO
                                406 W. 34th Street
                                Suite 420
                                Kansas City, MO 64111
                                816-470-9938
                                Fax: 314-652-3112
                                Email: gwilcox@aclu-mo.org




Case 2:19-cv-04155-BP Document 72 Filed 10/01/19 Page 3 of 4
                                                   Jessie Steffan
                                                   American Civil Liberties Union of
                                                   Missouri Foundation-StL
                                                   906 Olive Street
                                                   Suite 1130
                                                   St. Louis, MO 63101
                                                   314-652-3114
                                                   Fax: 314-652-3112
                                                   Email: jsteffan@aclu-mo.org

                                                   Omri E Praiss
                                                   American Civil Liberties Union of
                                                   Missouri Foundation-StL
                                                   906 Olive Street
                                                   Suite 1130
                                                   St. Louis, MO 63101
                                                   (314) 652-3114
                                                   Fax: 314-652-3112
                                                   Email: opraiss@aclu-mo.org

                                                   Jamie Kathryn Lansford
                                                   Law Office of Arthur Benson II
                                                   4006 Central Avenue
                                                   P.O. Box 119007
                                                   Kansas City, MO 64171-9007
                                                   816-531-6565
                                                   Email: jlansford@bensonlaw.com
 Court Reporter(s):                                Please return files and documents to:
 Jean Crawford                                     United States District Court
 816-512-5642                                      Clerk’s Office
 Jean_Crawford@mow.uscourts.gov                    80 Lafayette Street
                                                   Jefferson City, MO 65101

                                                   Contact Person for Appeal:
                                                   Angel L. Geiser
                                                   573-636-4015
                                                   Angel_geiser@mow.uscourts.gov



 Length of Trial: n/a    Fee: Paid               IFP: No               Pending IFP Motion? No

 Counsel:                Pending Motions?        Local Interest?       Simultaneous Release?
 Yes                     Yes                     Yes                   No


Special Comments: Pending motions- MOTION to dismiss case (doc 32 filed on 8/19/2019);
MOTION for reconsideration re 51 Order, or, in the Alternative, for a Preliminary Injunction,
and Expedited Briefing Schedule (doc 59 filed on 9/4/2019); MOTION to stay re 69 Order,
Pending Appeal of Preliminary Injunction Against the Down Syndrome Restriction and for an
Expedited Briefing Schedule on this Motion (doc 71 filed on 9/30/2019).


            Case 2:19-cv-04155-BP Document 72 Filed 10/01/19 Page 4 of 4
